JUDGE SAFFGLD
delivered the opinion of a majority of the Court. a
Our statute taken m connexion with the common law, . . . ,. iY, , . , , . presents intrinsic difficulty with respect to the remedy on bonds and notes drawn in the usual form, payable at a future day. To what extent they are to be regarded as negotiable securities; whether or not they are en-itled to days of grace ; and what is sufficient diligence against the parties secondarily liable, are questions on which this Court have never been unanimous.
This case however, is not found to involve the difficulty alluded to. The declaration describes the promise in the form that the “note was made due and payable on the day and date thereof:” hence it must have been a general promise to pay without expressing any time of payment, or on demand, or in the form of a due bill. Such being the case, the decision of this Court in the case of Crenshaw against lVTKiernan, made in 1824, if we were yet disposed to recognize the same doctrine, would not be decisive of the present. That was a note payable twelve months after date, and the opinion admitted a distinction between such, and “hills payable on demand, or at sight,” as respects days of grace. Nor will the case cited of Eldridge against Rogers be found more in point.
We hold the doctrine to be, at least under our statute, that on a check, bill or note, expressed to be payable on demand., or when no time of payment is expressed, pay-*487mctit may be demanded at any time, without any allow» anee of days of grace, and that presentment with a view to t barge the drawer or endorsers, should be made within a reasonable time after the receipt of it. a I express no opinion of my own, with respect to the allowance of days of grace in this State on bills, promissory notes or bonds for the payment of money or other things, especially the two latter, as between individuals; as it is unnecessary to this decision, and for the additional reason that the act of the last session of the L.-gislature will have the effect, in future, to remove much of the difficulty referred to; though from its recent date, it can have no influence on this case. The opinion of a majority of the Court is, that the judgement should be affirmed.

 This case was argued at last January term, returned for further argument, I&u,!dat


3S?8?ohn.;s74) 189-13Mass-131-